Title: Monday May. 10.
From: Adams, John
To: 


       This Morning the Wind at S.E. The Pilot came on board, the Alliance unmoored and set Sail, for L’orient. A gentle Breeze, fair Weather, and moderately warm.
       
       The I Lt. I have made by this War £120 of Prize Money, for which I got six Months Imprisonment, and spent the little that I had. This is all I have got by the War.
       The Sand Droguers and Chimney Sweepers in Boston have all turned Merchants and made Fortunes.
       Ingraham. Otis says when the Pot boils the Scum rises to the Top.
       Ego. The new Cyder, when it ferments sends all the Pummace, Worms, bruised seeds and all sorts of Nastiness to the Top.
       People of Fortune have spent their Fortunes, and those who had none, have grown rich.
       Ford. I came to France with the highest opinion of Dr. F.—as a Philosopher, a Statesman and as even the Pater Patriae. But I assure you Tempora mutantur.
       He has very moderate Abilities, He knows nothing of Philosophy, but his few Experiments in Electricity: He is an Atheist, he dont believe any future State: Yet he is terribly afraid of dying.
       This is Fords Opinion. This is his Character of the great Man.
       I believe it is too much to say that he is an Atheist, and that he dont believe a future State: tho I am not certain his Hints, and Squibs sometimes go so far as to raise Suspicions:—and he never tells any Body, I fancy that he believes a God, a Purgatory or future state. It is too rank to say that he understands nothing of Philosophy, but his own electrical Experiments, altho I dont think him so deeply read in Philosophy, as his Name imputes.
       He has a Passion for Reputation and Fame, as strong as you can imagine, and his Time and Thoughts are chiefly employed to obtain it, and to set Tongues and Pens male and female, to celebrating him. Painters, Statuaries, Sculptors, China Potters, and all are set to work for this End. He has the most affectionate and insinuating Way of charming the Woman or the Man that he fixes on. It is the most silly and ridiculous Way imaginable, in the Sight of an American, but it succeeds, to admiration, fullsome and sickish as it is, in Europe.
       When I arrive, I must enquire—concerning Congress, Ennemys Army, R.I., N.Y., Georgia, our Army, our Currency, Mass. Bay, Boston &c.
      